Nebraska Advance Sheets
	          STATE EX REL. COUNSEL FOR DIS. v. KRATVILLE	441
	                        Cite as 290 Neb. 441

       State   ofNebraska ex rel. Counsel for Discipline
          of the Nebraska Supreme Court, relator, v.
                Michael B. K ratville, respondent.
                              ___ N.W.2d ___

                    Filed March 20, 2015.   No. S-15-040.

    Original action. Judgment of disbarment.

  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller‑Lerman, and Cassel, JJ.

    P er Curiam.
                       INTRODUCTION
   This case is before the court on the voluntary surrender of
license filed by respondent, Michael B. Kratville, on January
15, 2015. The court accepts respondent’s voluntary surrender
of his license and enters an order of disbarment.

                   STATEMENT OF FACTS
   Respondent was admitted to the practice of law in the State
of Nebraska on April 9, 1986. On April 16, 2013, respondent
was indicted by a grand jury in the U.S. District Court for
the District of Nebraska for mail and wire fraud and con-
spiracy to commit mail and wire fraud. On December 4, 2014,
respondent entered a guilty plea to one count of wire fraud
pursuant to a plea agreement with the U.S. Attorney. The
court accepted his plea, and sentencing was set for February
27, 2015.
   On January 15, 2015, respondent filed a voluntary sur-
render of license, in which he stated that he is aware that the
Counsel for Discipline is currently investigating the events
surrounding his federal indictment. Respondent further stated
that he does not contest the truth of the suggested allegations
being made against him. Respondent further stated that he
freely, knowingly, and voluntarily waived his right to notice,
appearance, or hearing prior to the entry of an order of dis-
barment and consented to the entry of an immediate order
of disbarment.
    Nebraska Advance Sheets
442	290 NEBRASKA REPORTS



                          ANALYSIS
   Neb. Ct. R. § 3‑315 of the disciplinary rules provides in
pertinent part:
         (A) Once a Grievance, a Complaint, or a Formal
      Charge has been filed, suggested, or indicated against a
      member, the member may voluntarily surrender his or
      her license.
         (1) The voluntary surrender of license shall state in
      writing that the member knowingly admits or knowingly
      does not challenge or contest the truth of the suggested
      or indicated Grievance, Complaint, or Formal Charge
      and waives all proceedings against him or her in connec-
      tion therewith.
   Pursuant to § 3‑315 of the disciplinary rules, we find that
respondent has voluntarily surrendered his license to practice
law and knowingly does not challenge or contest the truth of
the suggested allegations made against him. Further, respond­
ent has waived all proceedings against him in connection
therewith. We further find that respondent has consented to the
entry of an order of disbarment.

                         CONCLUSION
   Upon due consideration of the court file in this matter, the
court finds that respondent has stated that he freely, know-
ingly, and voluntarily admits that he does not contest the sug-
gested allegations being made against him. The court accepts
respond­ent’s voluntary surrender of his license to practice
law, finds that respondent should be disbarred, and hereby
orders him disbarred from the practice of law in the State of
Nebraska, effective immediately. Respondent shall forthwith
comply with all terms of Neb. Ct. R. § 3‑316 (rev. 2014) of the
disciplinary rules, and upon failure to do so, he shall be subject
to punishment for contempt of this court.
                                      Judgment of disbarment.